                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION

 JULIUS ELMO MONTGOMERY,                         )
                                                 )
                   Plaintiff,                    )     Case No. 7:19CV00614
                                                 )
 v.                                              )             OPINION
                                                 )
 AUGUSTA STANTON PARAMEDICS                      )     By: James P. Jones
 AND RESCUE SQUAD, ET AL.                        )     United States District Judge
                                                 )
                   Defendant.                    )

      Julius Elmo Montgomery, Pro Se Plaintiff.

      The plaintiff, Julius Elmo Montgomery, a Virginia inmate proceeding pro se,

has filed this civil rights action under 42 U.S.C. § 1983, alleging that when he was

arrested after being injured in a car accident, the defendants failed to provide timely

medical attention, in violation of his constitutional rights. After Montgomery had

consented to payment of the filing fee through installments withheld from his inmate

trust account, but before ordering collection to begin, the court conditionally filed

his Complaint and granted him time to file an amended complaint.

      The court’s Order advised Montgomery that his Complaint failed to state a

claim that could proceed against the only defendants he had named: the Augusta

Stanton Paramedics and Rescue Squad and the Middle River Regional Jail. The

Order indicated that the jail is not a person that can be sued under § 1983 and that

stating a claim against the Rescue Squad requires facts showing that some policy or
custom of the Squad caused a violation of his constitutional rights. Monell v. Dep’t

of Soc. Servs. of N.Y.C., 436 U.S. 658, 694 (1978). The Order advised Montgomery

that if he wanted to sue individual officials who were mentioned in the text of the

Complaint, he could file an amended complaint to identify them as defendants and

to make a complete statement of his claims, stating specific actions that each

individual defendant undertook, personally, in violation of his rights. Finally, the

Order stated, “FAILURE TO SUBMIT AN AMENDED COMPLAINT MAY

RESULT IN DISMISSAL OF THE ACTION WITHOUT PREJUDICE FOR

FAILURE TO STATE A CLAIM.” Order 2, ECF No. 10.

      The time permitted for Montgomery to submit an amended complaint has

elapsed, and he has had no further communication with the court and has not

submitted an amended complaint. Accordingly, Montgomery has not complied with

the court’s Order. I will summarily dismiss this case accordingly. Because it is

possible for Montgomery to cure the pleading’s deficiencies and go forward with his

claims in a future separate action, the dismissal will be without prejudice. See, e.g.,

Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67

(4th Cir. 1993).

      A separate Final Order will be entered herewith.

                                                DATED: December 12, 2019

                                                /s/ James P. Jones
                                                United States District Judge


                                          -2-
